DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6 are allowable.
The following is an examiner’s statement of reasons for allowance:
With regards to claim 1
The prior art does not disclose or suggest the claimed “a light emission time of the light-emitting diode, and adjust the light emission duty ratio based on a lifespan determination value determined according to performance of the light-emitting diode” in combination with the remaining claimed elements as set forth in claim 1.
With regards to claim 2 is allowable based upon its dependency thereof claim 1.
With regards to claim 3
The prior art does not disclose or suggest the claimed “adjust a light emission duty ratio of the light-emitting diode based on a lifespan determination value determined according to performance of the light-emitting diode” in combination with the remaining claimed elements as set forth in claim 3.
With regards to claim 4 is allowable based upon its dependency thereof claim 3
With regards to claim 5
The prior art does not disclose or suggest the claimed “adjust a light emission duty ratio of the light-emitting diode of the exposure unit based on an integrated value of an electrification time of the light-emitting diode and an electrification limit time of the 
With regards to claim 6 is allowable based upon its dependency thereof claim 5.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Arai et al. PG. Pub. No.: US 2007/0120939 A1 discloses an exposure section provided with plural light-emitting portions arranged in a first direction, a movement section that relatively moves the exposure section and the image-holding member in a second direction that intersects with the first direction, and a light-emission control section. The light-emission control section causes the plural light-emitting portions to periodically emit light in accordance with image data representing an image that is to be formed on the image-holding member, to form the image on the image-holding member. The light-emission control section varies a light-emission period during formation of the image, so as to correct for periodic fluctuations within the image of at least one of density and magnification ratio in the second direction, however is silent on a light emission time of the light-emitting diode, and adjust the light emission duty ratio based on a lifespan determination value determined according to performance of the light-emitting diode or adjust a light emission duty ratio of the light-emitting diode based on a lifespan determination value determined according to performance of the light-emitting diode or adjust a light emission duty ratio of the light-emitting diode of the exposure unit based on an integrated value of an electrification time of the light-emitting diode and an electrification limit time of the light-emitting diode.
Wu US PATENT No.: US 8,835,197 B2 discloses an active matrix organic light-emitting diode and a manufacturing method thereof. The active matrix organic light-emitting diode includes an organic light-emitting diode body and a thin-film transistor electrically connected to the organic light-emitting diode body. The thin-film transistor is formed on a substrate and includes semiconductor layer formed on the substrate, a gate insulation layer formed on the semiconductor layer, a gate terminal formed on the gate insulation layer, a protection layer formed on the gate terminal, and a source terminal and a drain terminal formed on the protection layer. The light-emitting diode body includes an anode formed on the protection layer and electrically connected to the thin-film transistor, an organic light emission layer formed on the anode, and a cathode formed on the organic light emission layer. The organic light-emitting diode body is arranged to be positioned above the thin-film transistor in an alternate manner, however is silent on a light emission time of the light-emitting diode, and adjust the light emission duty ratio based on a lifespan determination value determined according to performance of the light-emitting diode or adjust a light emission duty ratio of the light-emitting diode based on a lifespan determination value determined according to performance of the light-emitting diode or adjust a light emission duty ratio of the light-emitting diode of the exposure unit based on an integrated value of an electrification time of the light-emitting diode and an electrification limit time of the light-emitting diode.
Hyuga US PATENT No.: US 7,199,769 B2 discloses an exposure apparatus capable of suppressing deviation of color balance by simple apparatus construction. Further, provided is an exposure apparatus capable of performing exposure with high energy utilization efficiency. The luminous intensity and emission time of each organic , however is silent on a light emission time of the light-emitting diode, and adjust the light emission duty ratio based on a lifespan determination value determined according to performance of the light-emitting diode or adjust a light emission duty ratio of the light-emitting diode based on a lifespan determination value determined according to performance of the light-emitting diode or adjust a light emission duty ratio of the light-emitting diode of the exposure unit based on an integrated value of an electrification time of the light-emitting diode and an electrification limit time of the light-emitting diode.
Fork et al. US PATENT No.: US 6,072,517 discloses an integrating xerographic light emitter array includes circuitry for operating an active matrix array of organic light emitting diodes (OLEDs). The light emitter array stages rows of emitters in the slow scan direction and moves the object image and synchronization with the photoreceptor. Grey scale resolution, increased emitter lifetime and the ability to operate at lower light levels are achieved in proportion to the number of stages. The entire print bar can be rewritten during each line time of the photoreceptor, which allows the exposure on any pixel on the photoreceptor to be varied in a number of grey levels from zero to the number of stages. Bringing a grey level signal to the photoreceptor allows improved continuous tone image quality and line placement. Additional grey resolution is obtained , however is silent on a light emission time of the light-emitting diode, and adjust the light emission duty ratio based on a lifespan determination value determined according to performance of the light-emitting diode or adjust a light emission duty ratio of the light-emitting diode based on a lifespan determination value determined according to performance of the light-emitting diode or adjust a light emission duty ratio of the light-emitting diode of the exposure unit based on an integrated value of an electrification time of the light-emitting diode and an electrification limit time of the light-emitting diode.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348.  The examiner can normally be reached on Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANCIS C GRAY/Primary Examiner, Art Unit 2852